
	

116 HR 4402 : Inland Waters Security Review Act
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 4402
		IN THE SENATE OF THE UNITED STATES
		December 10, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the Secretary of Homeland Security to conduct an inland waters threat analysis, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Inland Waters Security Review Act. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security of the House of Representatives;
 (B)the Committee on Homeland Security and Government Affairs of the Senate; and (C)the Committee on Commerce, Science, and Transportation of the Senate.
 (2)Inland watersThe term inland waters has the meaning given such term in section 83.03 of title 33, Code of Federal Regulations. 3.Inland waters threat analysis (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees an inland waters threat analysis that includes an identification and description of the following:
 (1)Current and potential terrorism and criminal threats posed by individuals and groups seeking to— (A)enter the United States through inland waters; or
 (B)exploit security vulnerabilities on inland waters. (2)Security challenges at United States inland waters ports regarding—
 (A)terrorism and instruments of terror entering the United States; and (B)criminal activity, as measured by the total flow of illegal goods and illicit drugs, related to the inland waters.
 (3)Security mitigation efforts with respect to the inland waters to— (A)prevent terrorists and instruments of terror from entering the United States; and
 (B)reduce criminal activity related to the inland waters. (4)Vulnerabilities related to cooperation between State, local, Tribal, and territorial law enforcement, or international agreements, that hinder effective security, counterterrorism, anti-trafficking efforts, and the flow of legitimate trade with respect to inland waters.
 (5)Metrics and performance measures used by the Department of Homeland Security to evaluate inland waters security, as appropriate.
 (b)Analysis requirementsIn preparing the threat analysis required under subsection (a), the Secretary of Homeland Security shall consider and examine the following:
 (1)Technology needs and challenges. (2)Personnel needs and challenges.
 (3)The roles of State, local, Tribal, and territorial law enforcement, as well as private sector partners and the public, relating to inland waters security.
 (4)The need for cooperation among Federal, State, local, Tribal, territorial, and international partner law enforcement, as well as private sector partners and the public, relating to inland waters security.
 (5)The challenges posed by geography with respect to inland waters security. (c)Classified threat analysisTo the extent possible, the Secretary of Homeland Security shall submit the threat analysis required under subsection (a) in unclassified form. The Secretary may submit a portion of the threat analysis in classified form if the Secretary determines that such is appropriate.
			
	Passed the House of Representatives December 9, 2019.Cheryl L. Johnson,Clerk
